Citation Nr: 1419540	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status-post residuals of cervical discectomy and fusion.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle strain.

5.  Entitlement to service connection for a disability of the sinuses.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for status-post labile blood pressure; and if so, whether the criteria for service connection are met.

7.  Entitlement to service connection for memory problems as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for chest pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for right hand and finger pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for left hand and finger pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for numbness in hands and fingers as a qualifying chronic disability under 38 C.F.R. § 3.317.

12.  Entitlement to service connection for fatigue as a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for fibromyalgia as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served for more than 22 years on active duty from January 1984 to January 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected status-post residuals of cervical discectomy and fusion, and denied disability ratings in excess of 10 percent for degenerative disc disease of the lumbar spine, for osteoarthritis of the left knee, and for residuals of a right ankle strain; declined to reopen claims for service connection for sinusitis and for status-post labile blood pressure on the basis that new and material evidence had not been received; and denied service connection for memory problems, chest pains, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia.  The Veteran timely appealed.  

In its February 2010 statement of the case, the RO announced that it had found new and material evidence to reopen the claim for service connection for status-post labile blood pressure.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Regarding the claim for service connection for sinusitis, the RO developed this claim as one requiring new and material evidence.  However, review of the file reveals that the claim was originally denied in May 2007.  In April 2008, additional evidence in the form of VA outpatient clinical records were added to the file, which are in fact new and material evidence referable to the claim for a sinus disability.  Accordingly, the May 2007 rating decision did not become final with respect to the sinus claim.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The issue before the Board, therefore, is one of entitlement to service connection, rather than whether new and material evidence has been received.  
In January 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU.  Hence, it is unnecessary to remand the matter for further action.  

The reopened claim of service connection for status-post labile blood pressure; and the issues of service connection for a sinus disability, memory problems, chest pain, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status-post residuals of cervical discectomy and fusion are manifested primarily by painful motion, and by forward flexion of the cervical spine limited to 30 degrees; ankylosis, objective neurological deficits, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  The Veteran's degenerative disc disease of the lumbar spine has been manifested by flexion of the thoracolumbar spine greater than 60 degrees, and by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, objective neurological deficits, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  The Veteran's osteoarthritis of the left knee has been manifested by complaints of pain, X-ray evidence of joint space narrowing, and full ranges of flexion and extension with functional loss due to painful movement and disturbance of locomotion during flare-ups; slight or moderate instability, or limited extension to 5 degrees or worse have not been demonstrated.

4.  Residuals of a right ankle strain have been manifested by full range of motion and complaints of pain with weight bearing; neither ankylosis, nor marked nor moderate limitation of motion, nor functional impairment of the right ankle has been demonstrated.

5.  In an April 2006 rating decision, the RO denied service connection for status-post labile blood pressure.  The Veteran did not appeal within one year of being notified.

6.  Evidence associated with the claims file since the April 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for status-post labile blood pressure; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for status-post residuals of cervical discectomy and fusion are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's osteoarthritis of the left knee are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5257, 5260, 5261 (2013).

4.  The criteria for a disability rating in excess of 10 percent for residuals of a right ankle strain are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5262, 5270, 5271 (2013).

5.  The evidence received since the April 2006 denial is new and material; and the claim for service connection for status-post labile blood pressure is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a January 2009 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for status-post labile blood pressure, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Here, the Veteran filed claims for increased disability ratings in January 2009.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report symptoms of neck pain, back pain, left knee pain, and right ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

A.  Status-Post Residuals of Cervical Discectomy and Fusion

Service connection has been established for status-post residuals of cervical discectomy and fusion (hereinafter, "neck disability").  The RO has evaluated the Veteran's neck disability under Diagnostic Code 5243-5241 as 20 percent disabling based on painful or limited motion of the cervical spine.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).    

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine; or, forward flexion of the cervical spine limited to 15 degrees or less.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Historically, the Veteran has been suffering from neck pain as a result of two herniated disks confirmed by MRI scans in 2000.  Records show that he underwent C3-C4 anterior cervical discectomy with fusion in December 2004.  He continued to complain of neck pain.

Records reveal that, in December 2005, the Veteran's range of motion of the cervical spine was to 30 degrees on flexion; to 20 degrees on extension; to 20 degrees on bending to the right and left; and to 30 degrees on rotation to the right and left.

MRI scans of the cervical spine conducted in June 2006 showed previous anterior cervical spine fusion with multi-level spinal canal narrowing.  At the C5-C6 level, there was left lateral osteophytes and left lateral disc herniation.  No further surgery was needed.  Mild spinal stenosis was noted in October 2007.  Although the Veteran had complained of worsening upper extremity paresthesias at the time, nerve conduction studies and electromyograph were normal.  In February 2008, a home exercise program was recommended for the Veteran's longstanding neck pain.

On VA examination in February 2009, there was evidence of daily radiating pain to both sides of lateral neck and shoulder, in distribution of trapezius muscles associated with low grade tension-type headache; and there was evidence of guarding and tenderness to both sides.  Neither flare-ups nor incapacitating episodes were reported.  Detailed motor and sensory examination of the upper extremities was normal.  Range of motion of the cervical spine was to 30 degrees on flexion, to 20 degrees on extension, to 30 degrees on bending to the right and to 15 degrees on bending to the left, and to 45 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  The examiner noted symptoms of fatigue, decreased motion, stiffness, weakness, and pain; and signs of intervertebral disc syndrome affecting daily activities.

Nerve conduction studies, conducted in July 2009, were significant for mild sensory axonotmesis of the right median nerve; and consistent with mild sensory carpal tunnel syndrome.  

Private treatment records, dated in February 2010, show an assessment of neck and arm pain-most consistent with a radiculopathy and deconditioning.  In October 2010, the Veteran underwent a C5-C6 anterior cervical discectomy and fusion with allograft and plate fixation.  He started physical therapy in December 2010.  X-rays taken of the cervical spine in January 2011 revealed a "stable revision cervical fusion."

The Veteran underwent a VA (contract) examination in February 2011 for purposes of determining the current severity of his neck disability.  He reported that his overall functional impairment was an inability to turn his neck.  His posture was within normal limits, and walking was steady.  Examination of the cervical spine revealed no evidence of radiating pain on movement, weakness, loss of tone, or atrophy of limbs.  There was evidence of muscle spasm described as bilateral trapezius.  There was cervical tenderness and guarding of the right lateral neck.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was to 32 degrees on flexion; to 10 degrees on extension; to 45 degrees on bending to the right and to the left; and to 80 degrees on rotation to the right and to the left.  Pain was noted throughout the ranges of motion, and repetitive motion was not possible due to pain.  

Neurological examination revealed no sensory deficits from C3-C8, and no sensory deficits of T1.  The modalities used to test sensory function were pin prick and vibratory sense, light touch, and position sense.  Examination revealed no motor weakness.  Bilateral upper extremity reflexes were 2+ (normal) for biceps jerk and triceps jerk.  There were no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner indicated that there was a brace on each of the Veteran's wrists, which was not related to his cervical spine.  X-rays revealed the previous anterior cervical fusion at C3-C4 and at C5-C6; remaining disc spaces were well maintained.  The examiner also noted a normal healed surgical scar.  Subjective residuals included stiffness, fatigue, spasm, decreased motion, paresthesias, weakness, and pain.  Objective residuals included cervical muscle spasm, guarding, and scar.

The February 2011 examiner described the surgical scars as linear and located on the back of the Veteran's neck.  One scar measured 2.8 centimeters by .2 centimeters; the other scar measured 5.2 centimeters by .02 centimeters.  Neither scar was painful on examination, and there was no skin breakdown.  The scars were superficial with no underlying tissue damage.  There was neither inflammation, edema, nor keloid formation; the scars were not disfiguring, and did not limit the Veteran's motion or function.

The Veteran underwent a VA examination in May 2012.  He reported having pain from his neck to his left shoulder occasionally, and that he did physical therapy to relieve his pain.  Range of motion of the cervical spine was to 30 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the right and to the left; and to 45 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  There was no additional limitation of motion after repetitive-use testing.  The examiner indicated that the Veteran's functional loss was due to less movement than normal, excess fatigability, and pain on movement.  The examiner found no evidence of localized tenderness or pain to palpation of the cervical spine, and no evidence of guarding or muscle spasm.  Muscle strength testing was normal.  Deep tendon reflexes were 2+; and sensory examination of the shoulder areas, forearms, hands, and fingers was normal.  There was no evidence of radicular pain or signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran does have intervertebral disc syndrome of the cervical spine, and that there were no incapacitating episodes over the past 12 months.  The examiner also indicated that the Veteran's surgical scars were neither painful nor unstable; and that the total area related to scars was not greater than 39 square centimeters.  Diagnoses included degenerative disc disease and degenerative joint disease of the cervical spine.

In this case, the Board finds the most probative evidence of record to be the report of the most recent VA examination, which shows that the Veteran could flex his cervical spine to 30 degrees.  Painful motion was noted.  There was no additional functional loss due to pain on repetitive motion.  There was no ankylosis of the cervical spine.  The evidence shows that the combined range of motion of the cervical spine was limited to 210 degrees.  There have been no incapacitating episodes.  The May 2012 VA examiner noted pain at the extremes of motion.  X-rays also revealed significant degenerative joint disease of the cervical spine. 

The weight of the evidence is against the award of a disability rating in excess of 20 percent, based on orthopedic findings.  Credible evidence of limitation of flexion to 15 degrees, ankylosis, or incapacitating episodes for a total duration of at least four weeks during a 12-month period is not demonstrated.  Nor are there any significant neurological deficits associated with the cervical spine to warrant a separate disability rating.

In reaching this conclusion, the Board has considered the report of his earlier VA (contract) examination, which reflects that the Veteran stated to the examiner that he could not turn his neck.  There was evidence of tenderness, muscle spasm in the neck, and guarding at the time; and the Veteran was unable to perform repetitive-use testing due to pain.  Again, his chronic orthopedic manifestations would warrant, at most, a 20 percent rating under the general rating formula for diseases and injuries of the spine, with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-given the findings of flexion limited to 30 degrees.  No examiner has found ankylosis of the cervical spine; the Veteran can still move his neck, although limited by pain.  The objective findings outweigh the Veteran's statements as to severity. Even with consideration of functional factors, the Board finds that the Veteran's neck disability has not met or approximated the criteria for a disability evaluation in excess of 20 percent.  No neurological deficits, except for headaches, have been associated with the Veteran's neck disability.  The Board notes that headaches have been separately evaluated and, thus, are not for consideration in the evaluation of his neck disability. 
 
Lastly, the Board observes that no examiner has found the surgical scars on the Veteran's neck to be tender or painful, or to cause any functional impairment.  Hence, the criteria for a separate, compensable disability rating on the basis of scar under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805, is not met or nearly approximated.

For the foregoing reasons, a disability evaluation in excess of 20 percent for the Veteran's neck disability is not warranted.

B.  Degenerative Disc Disease of the Lumbar Spine

Service connection has been established for degenerative disc disease of the lumbar spine (hereinafter, "back disability").  The RO has evaluated the Veteran's back disability under Diagnostic Code 5243 as 10 percent disabling based on painful or limited motion of the cervical spine.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).    

As noted above, spinal disabilities are primarily evaluated under a general rating formula.  With respect to the lumbar spine, under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

Alternatively, intervertebral disc syndrome of the lumbar spine is evaluated similarly to the cervical spine, noted above, based on incapacitating episodes; and separate evaluations of its chronic orthopedic and neurologic manifestations are authorized.

The report of a December 2005 VA examination reflects complaints of recurring low back pain.  The Veteran reported treatment with physical therapy, and that the pain was not debilitating.  He reported using no back brace; and reported no weakness, fatigability, decreased endurance, incoordination, or flare-ups.  The examiner noted no postural abnormalities or fixed deformities.  X-rays revealed a normal lumbar spine.

VA treatment records, dated in March 2006, reflect a previous diagnosis of herniated nucleus pulposus.  MRI scans conducted in June 2006 revealed no disc herniation or spinal stenosis at the L4-L5 level; a focal posterior central disc herniation, but no spinal stenosis or nerve root impingement, was noted at the L5-S1 level.  MRI scans also revealed mild facet degenerative joint disease in June 2006.  Progress notes reflect moderate lumbar pain with a radiation down to back in June 2009.

Private treatment records show an assessment of chronic lumbar pain with right sacroiliac joint dysfunction in June 2009, and that the Veteran was undergoing physical therapy.  X-rays also revealed early arthritis of the lumbar spine.

MRI scans conducted of the lumbar spine in March 2010 revealed disc desiccation at L5-S1 without a disc protrusion.  There was a minimal amount of fluid in bilateral facet joints at L3 through L5, and minimal facet hypertrophy at L5-S1.  There were no central canal stenosis and no neural foraminal narrowing.

The Veteran underwent a VA examination in May 2012.  He reported having flare-ups of low back pain, and reported having low back pain with walking and with weight bearing.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion; to 20 degrees on extension; to 30 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  There was no additional limitation of motion after repetitive-use testing, except for flexion limited to 85 degrees.  The examiner indicated that the Veteran's functional loss was due to less movement than normal; pain on movement; and interference with sitting, standing, and/or weight bearing.  The examiner found no evidence of localized tenderness or pain to palpation of the thoracolumbar spine, and no evidence of guarding or muscle spasm.  Muscle strength testing was normal.  Deep tendon reflexes were 2+ (normal); and sensory examination of the thighs, knees, lower legs, ankles, feet, and toes was normal.  Straight leg raising testing was normal.  There was no evidence of radicular pain or signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran does have intervertebral disc syndrome of the thoracolumbar spine, and that there were no incapacitating episodes over the past 12 months.  Diagnoses included degenerative disc disease and degenerative joint disease of the thoracolumbar spine.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  There was neither localized tenderness nor muscle spasm, nor any ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  Recent X-rays revealed mild degenerative changes.  There were no findings such as scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  Although the May 2012 examiner noted slightly less flexion of the thoracolumbar spine on repetitive motion, the resulting limitation of flexion on repetitive use still does not approximate the level of severity required for a 20 percent disability rating under the general formula for spinal disabilities.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).
Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

In addition, the Veteran has not described any sensory deficits in the lower extremities, and no examiner has found any objective neurological deficits.  Thus, the Board finds that the record does not demonstrate neurological manifestations sufficient to warrant any separate compensable evaluation.

A clear preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's back disability, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  

C.  Osteoarthritis of the Left Knee

Service connection has been established for osteoarthritis of the left knee.  The RO has evaluated the Veteran's left knee disability as 10 percent disabling under Diagnostic Code 5010-5019, based on X-ray evidence of osteoarthritis and limited motion. 

Bursitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to more than 20 degrees warrants higher still ratings.  

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The report of a December 2005 VA examination reflects complaints of recurring left knee pain.  The Veteran reported that the pain was not debilitating, and that he can function and perform his daily activities.  He treated his left knee pain with Motrin and did not use a knee brace.  He reported no weakness, fatigability, decreased endurance, incoordination, or flare-ups.  The examiner noted no tenderness to palpation; and noted no swelling, deformity, or instability.  Range of motion of the left knee was to 100 degrees on flexion, and to 0 degrees on extension.  X-rays revealed some joint space narrowing without osteophyte formation.

The report of a February 2009 VA examination reflects complaints of intermittent left knee pain, described as achy and moderate.  The Veteran reported that his left knee gave way about twice a month, and reported stiffness and weakness with flare-ups.  He reported no episodes of dislocation or subluxation, no locking episodes, and no effusion.  He used no assistive devices for walking.  The Veteran reported that he could stand for 30 minutes, and that he could walk one-half mile.  

Examination of the Veteran's left knee in February 2009 revealed that his gait was normal.  There was no evidence of abnormal weight bearing.  Examination revealed no bony enlargement, and no deformity.  There was no tenderness and no instability.  Mild crepitation was noted.  Range of motion of the left knee was to 140 degrees on flexion, and to 0 degrees on extension without pain.  There was no additional limitation of motion on repetitive-use testing.  There was no inflammatory arthritis and no joint ankylosis.  The diagnosis was patellar femoral pain syndrome.  The examiner noted no effects on usual daily activities, and only mild effect during flare-ups for chores, shopping, and exercising.

Private treatment records, dated in February 2010, included complaints of joint pain-including both knees.

Records show that the Veteran underwent a VA examination in May 2012 to determine the current severity of his left knee disability.  His medical history simply reflects wear and tear, and the Veteran reported left knee pain during flare-ups when walking up steps and when walking excessive distances.  

Examination in May 2012 revealed that the range of motion of the Veteran's left knee was to 140 degrees on flexion and to 0 degrees on extension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive testing, without additional limitation in ranges of motion.  Pain on movement and disturbance of locomotion were noted during flare-ups.  There was no tenderness or pain to palpation of the joint line.  Muscle strength testing and joint stability testing were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran reported having no left knee surgery, and he did not regularly used a left knee brace.  Imaging studies revealed no degenerative or traumatic arthritis of the left knee.  The Veteran reportedly quit working at Target because of his aching "bones."

Here, throughout the rating period, the objective evidence of record does not reflect degrees of limited motion of the left knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, the Veteran's ranges of motion were assessed as normal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, each examiner confirmed that repetitive testing did not result in additional limitation of motion.  Even with consideration of functional loss expressed by the Veteran as pain and noted by examiners in regard to climbing stairs and during flare-ups, the Veteran's left knee disability does not demonstrate a compensable degree of motion loss either in flexion or in extension.
 
Regarding flare-ups, the Veteran has not reported frequent flare-ups; and records show that he took pain medications.  Examiners have noted only mild effects during flare-ups, and X-rays document some joint space narrowing.  The currently assigned 10 percent disability rating under Diagnostic Code 5010-5019 already compensates the Veteran for significant functional impairment based on painful motion. 

There is no evidence of dislocated cartilage to warrant an increased disability rating under Diagnostic Code 5258.

Regarding instability, examiners basically have found the Veteran's left knee to be stable.  No examiner has found objective evidence of recurrent patellar subluxation, dislocation, or instability.  Although the Veteran has reported occasions when his left knee gave way, the Board ultimately places more weight on the consistent findings of competent health care specialists who conducted his VA examinations.  The evidence does not warrant a separate, compensable disability rating under Diagnostic Code 5257. 
There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's left knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

For the foregoing reasons, an increased disability evaluation for the Veteran's service-connected osteoarthritis of the left knee is not warranted.  The objective clinical findings consistently fail to show that his left knee disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity.  Clinicians have evaluated his left knee to determine the extent of the disability, and the findings do not show that the Veteran has slight or moderate lateral instability or compensable limitation of motion. 

D.  Residuals of a Right Ankle Strain

Service connection has been established for residuals of a right ankle strain.  The RO has evaluated the Veteran's disability under Diagnostic Code 5271 as 10 percent disabling based on painful motion.

The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent rating requires marked limitation of motion, and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Alternatively, higher evaluations are assigned for impairment of the tibia and fibula with marked ankle disability under Diagnostic Code 5262; or for ankylosis of the ankle under Diagnostic Code 5270.

The report of a December 2005 VA examination reflects complaints of recurring right ankle pain.  The Veteran reported that the pain was not debilitating, and that he can function and perform his daily activities.  He treated his right ankle pain with Motrin and did not use an ankle brace.  He reported no weakness, fatigability, decreased endurance, incoordination, or flare-ups.  The examiner noted no tenderness to palpation, and noted no swelling and no deformity.  Range of motion of the right ankle was to 20 degrees on dorsiflexion; to 45 to 50 degrees on plantar flexion; to 5 to 10 degrees on inversion; and to 0 degrees on eversion.  X-rays revealed a normal right ankle.

The Veteran underwent a VA examination in July 2006.  He reported that he fractured his right ankle while serving in Korea during a march on hills, where he stepped wrongly and inverted his right foot.  He reportedly went to the clinic and was given a profile to run at his own pace.  He currently reported flare-ups occurring weekly or more often, and lasting from one to two days.  He reported being able to stand for up to one hour, and to walk for more than one-quarter mile but less than one mile.  Examination revealed tenderness and crepitus of the right ankle.  Range of motion of the right ankle was to 20 degrees on dorsiflexion, and to 45 degrees on plantar flexion.  Pain and fatigue were noted throughout the ranges of motion.  X-rays revealed a normal right ankle.

Private treatment records, dated in February 2010, included complaints of joint pain-including both ankles.

Records show that the Veteran underwent a VA examination in May 2012 to determine the current severity of his right ankle disability.  The Veteran reported that he avoided weight bearing during flare-ups.  
  
Range of motion of the right ankle in May 2012 was to 45 degrees on plantar flexion.  The report also noted initially that dorsiflexion was limited to 0 degrees.  However, the Board finds that this is a transcription error, based on the remainder of the report.  Of import is the next line of the report, which states that on repetitive motion of the right ankle, plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees, and that there was no additional limitation of motion on repetitive-use testing.  As such, the initial note of no dorsiflexion was in error.  It further noted that there was no objective evidence of painful motion.  The examiner found no functional loss attributable to the Veteran's right lower extremity.  Muscle strength testing and joint stability were normal.  There was no evidence of ankylosis.  The Veteran reported no surgeries on the right ankle.  The diagnosis was bilateral ankle sprains.
  
In this case, the Veteran's service-connected residuals of a right ankle strain have been manifested primarily by objective evidence of full range of motion of the right ankle, and complaints of pain with weight bearing.  Throughout the period on appeal, there has been no evidence of marked or moderate ankle disability.  The overall evidence shows that the disability has been manifested by no more than slight, if any, functional impairment.  There is no X-ray evidence of arthritis of the joint.  Nor is there evidence of any impairment of the tibia and fibula.  Hence, the criteria for a disability rating in excess of 10 percent are not met or nearly approximated.

Again, the Board concludes that the objective clinical findings outweigh the Veteran's lay assertions regarding severity.  A clear preponderance of the evidence weighs against the assignment of an increased disability rating, and the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Extraschedular Consideration

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's pain and limitation of motion in the neck, low back, knee, and ankle are contemplated in each of the listed rating criteria.  Furthermore, given the variety of ways the rating schedule compensates functional limitation, and given that the Veteran's symptoms are contemplated by the schedule, the Board finds that his symptoms are adequately compensated.  The competent evidence does not show that the disabilities at issue causes marked interference with employment, requires frequent hospitalizations, or otherwise produces impairment unrecognized by the Schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

III.  Petition to Reopen a Claim for Service Connection

The present claim was initiated by the Veteran in November 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection for status-post labile blood pressure, claimed as hypertension, in April 2006 on the basis of the absence of a diagnosis of chronic disability.

The evidence of record at the time of the last denial included the Veteran's service treatment records, a December 2005 VA examination, and statements from the Veteran.
Service treatment records show that the Veteran's blood pressure was monitored for five days in June 1992.  Records show that he completed reports of medical history, in which he specifically denied that he ever had or now had high or low blood pressure in October 1988; in November 1996; and in July 2002.  On a report of medical history completed in April 2005, the Veteran reported high or low blood pressure.  The examiner noted the Veteran was treated in June 1992 in Korea, and noted the five-day blood pressure check.

During a December 2005 VA general medical examination prior to the Veteran's discharge from active service, the Veteran reported that his blood pressure was "high sometimes, low sometimes."  He did not recall any diagnosis of hypertension, and reported that he underwent no treatment.  Cardiovascular evaluation revealed that the Veteran's pulse was 77; his blood pressure readings were 142/83, 145/98, and 135/77.  Auscultation revealed regular rhythm; no murmurs were appreciated.  The diagnosis was status-post labile blood pressure.

Based on this evidence, the RO concluded that the evidence did not show a chronic disability currently exists.

Evidence added to the record includes VA treatment records, private treatment records showing a blood disorder and a past medical history of hypertension in 2009, and a May 2010 VA examination showing a blood pressure reading of 154/103. 

VA treatment records show that the Veteran was provided with a blood pressure cuff for home use in March 2006, shortly after his discharge from active service.  Although blood pressure readings were elevated in November 2008 and in January 2009, the Veteran declined medications.  Records show that he became compliant with blood pressure medications in February 2009.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show sustained elevated blood pressure readings that require medications for control.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing ongoing treatment and medications for elevated blood pressure.  The additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for status-post labile blood pressure is reopened.  38 U.S.C.A. § 5108.


ORDER

A disability rating in excess of 20 percent for status-post residuals of cervical discectomy and fusion is denied.

A disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 10 percent for osteoarthritis of the left knee is denied.

A disability rating in excess of 10 percent for residuals of a right ankle strain is denied.

The application to reopen the previously denied claim of service connection for status-post labile blood pressure is granted.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Disability of the Sinuses

Service treatment records show that the Veteran was treated for headaches and for sinus problems during active service in 2005.  Mild paranasal sinus mucosal disease was noted at the time, and described as likely mucous retention cysts.

More recent records reflect bilateral mucus retention cyst of the maxillary sinus.  The Veteran has reported that his sinus problems started during active service in 2005.

The Board notes that service connection has been established for tension headaches evaluated as 30 percent disabling, effective February 25, 2010.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether sinusitis or any disability of the sinuses is aggravated by the service-connected tension headaches.  Hence, the Board cannot resolve this matter without further medical clarification.

Under these circumstances, an examination is needed to determine whether the Veteran has sinusitis or any disability of the sinuses that either had its onset during service or is related to his active service, or is due to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

Status-Post Labile Blood Pressure

The Veteran contends that service connection for status-post labile blood pressure is warranted on the basis that he had elevated blood pressure readings in active service.  He also reported that his blood pressure remained elevated post-service, and records show that he requires medication for blood pressure control.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service treatment records include an in-service diagnosis of status-post labile blood pressure in April 2005.  

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters or greater. "Isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Given that the Veteran had elevated blood pressure readings and a diagnosis of status-post labile blood pressure in active service, and that post-service records note continuing incidents of elevated blood pressure and the required need for medication for control, an examination is needed to determine whether the Veteran currently has status-post labile blood pressure or any other type of hypertension that either had its onset during active service or within the first post-service year, or is otherwise related to his active service-to specifically include the necessity for in-service monitoring of blood pressure readings in June 1992 and the diagnosis of status-post labile blood pressure in April 2005, as noted in service treatment records; or if the disability is otherwise related to service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

Labile hypertension is defined medically as frequently changing levels of elevated blood pressure, which is often associated with headaches and/or emotional stress.   Blood Pressure Variability: How to deal? by NR Rau, Medicine Update 2012, Vol. 22, pg. 118.

The Board notes that service connection has been established for both tension headaches and for post-traumatic stress disorder (PTSD).  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Qualifying Chronic Disability under 38 C.F.R. § 3.317

The Veteran contends that service connection for memory problems, chest pain, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.

Neurological signs or symptoms, muscle pain and join pain, and fatigue are objective signs of undiagnosed illness or a chronic multisymptom illness under 38 C.F.R. § 3.317(b); and fibromyalgia is included as a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a).

On a report of medical history completed by the Veteran at the time of his separation examination in April 2005, he reported numbness or tingling; swollen or painful joints; and pain or pressure in the chest.  He did not report memory loss or other neurological problems at the time.  The examiner then noted numbness and tingling of right arm secondary to degenerative disc disease of the cervical spine with radicular; and noted that since the Veteran's C3-C4 anterior discectomy and fusion in December 2004, the Veteran has had no more numbness and tingling.  A private medical report, dated in January 2008, includes an assessment of chronic right-sided neuropathy.    

The Veteran had reported joint pain to fingers, and the April 2005 examiner noted pain in the interphalangeal joints of both hands. The report of a December 2005 VA examination includes a diagnosis of bilateral finger pain; no etiology has been established.  Nerve conduction studies and electromyograph conducted in October 2007 were within normal limits.  Private treatment records include findings of carpal tunnel syndrome in 2009.  Nerve conduction studies at the time were consistent with mild sensory carpal tunnel syndrome. X-rays taken in June 2009 revealed early arthritis of the proximal interphalangeal joints of the left ring and long fingers.  The Veteran reported pain in his hands, and that he felt his hands were swollen in February 2010.  

With regard to complaints of chest pain, the April 2005 examiner noted that the Veteran had intermittent chest pain at rest in June 2004; electrocardiogram at the time was normal.  VA records show complaints of chest pain in July 2009, and indicate that the consensus of many physicians in the past was anxiety and nerves.  Chest X-rays and electrocardiogram conducted in July 2009 were normal.  Private treatment records include findings of atypical chest pain in [the Veteran] with a couple of risk factors for coronary artery disease in August 2009.  

With regard to the Veteran's memory loss, records received from the Richmond Veterans Outreach Center in December 2007 reflect symptoms of PTSD-including decreased short-term memory.  Neuropsychological assessment in October 2008 concluded that the Veteran's neurocognitive skills were generally in the average range or higher, and were not indicative of any significant neurocognitive dysfunction.

Given the in-service complaints, and the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant an examination and opinion.  While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for sinusitis and for status-post labile blood pressure; and for memory problems, chest pain, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia, dated from March 2012 to the present date; and associate them with the Veteran's claims file (physical or electronic). 

2.  Afford the Veteran a VA examination to determine the etiology of any disability of the sinuses found to be present.  The entire claims file must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should opine as to the following: 

a.  whether it is at least as likely as not (50 percent probability or more) that any disability of the sinuses either had its onset in active service, or is the result of disease or injury incurred during active service-specifically, to include the findings of mild paranasal sinus mucosal disease, described as likely mucous retention cysts in April 2005; and the Veteran's claim of continuing sinus problems since then.

b. whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tension headaches caused any disability of the sinuses found to be present.

c.  The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tension headaches, aggravated (i.e., permanently worsened), the Veteran's disability of the sinuses found to be present, beyond the natural progress of the disease. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability of the sinuses found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tension headaches.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be accessible to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of status-post labile blood pressure.  Upon examination of the Veteran and review of the file, the examiner is asked to render opinions as to the following:

a.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's status-post labile blood pressure is the result of disease or injury incurred or aggravated during service, to specifically include the Veteran's in-service diagnosis of status-post labile blood pressure in April 2005.   

b.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tension headaches and/or service-connected PTSD, caused the Veteran's status-post labile blood pressure beyond the natural progress.  

c.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tension headaches and/or service-connected PTSD, aggravated (i.e., increased the severity of) the Veteran's status-post labile blood pressure beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's status-post labile blood pressure found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tension headaches and service-connected PTSD. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Afford the Veteran appropriate VA examination(s) to identify any current disability underlying the Veteran's complaints of memory problems, chest pain, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia; and to determine the nature and etiology of any disability, including undiagnosed illness. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner(s) should indicate whether there are objective indications of a qualifying chronic disability manifested by memory problems, chest pain, right hand and finger pain, left hand and finger pain, numbness in hands and fingers, fatigue, and fibromyalgia; or whether such objective indications may be attributed to any other known diagnosis (including tension headaches, PTSD, status-post residuals of cervical discectomy and fusion, degenerative disc disease of the lumbar spine, carpal tunnel syndrome, and arthritis).

For any such manifestations attributed to a known diagnosis, the examiner(s) should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service, or is otherwise related to a disease or injury in service-specifically, as noted in the April 2005 report of medical history.
 
An explanation of the underlying reasons for any opinions offered must be included. 

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records. 

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


